Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-23 are pending. 

Response to Arguments

2.	As for claims 1, 8 and 15, the Applicant states in the Remarks (page 7, dated 07/14/2022), “the network” in refers to “a wireless communication network. For these reasons, the 35 U.S.C. 112 rejections of claims 1, 8 and 15 that were previously entered are withdrawn. 

3.	As for claims 1, 2, 5, 8, 9, 12, 15, 16, 19, 22, and 23, the Applicant states in the Remarks (pages 7-8, dated 07/14/2022), the meaning of “and/or” for claim interpretation purposes. For these reasons, the 35 U.S.C. 112 rejections of claims 1, 8 and 15 that were previously entered are withdrawn.

4.	Regarding claim 2, on Remarks pages 8-11, the Applicant argues that Higuchi does not disclose “scheduling message and/or schedule that refers to a compact schedule for sounding signals” because Higuchi teaches using all 4 subframes.


In response to applicant's argument, the examiner respectfully disagrees with the applicant's response.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., using fewer than 4 subframes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant’s specification paragraph [0120] states:
“The method or device according to any one of the preceding, wherein the schedule is a compact schedule essentially providing sounding of a bandwidth of a carrier or channel in a compact timeframe, which may be one or a few sub frames, in particular fewer than 4 sub frames.”

The term “compact schedule” recited in the claims is broad enough to include the teachings of Higuchi which uses all 4 subframes. The Applicant’s specification paragraph [0120] provides three options for the meaning of “compact”: “one”, “a few” and “fewer than 4 sub frames”. The Examiner interprets “a few” to include a quantity of 4. The Applicant can overcome the 35 U.S.C. 103 as being unpatentable over by Kwon et al, US 2012/0082124 in view of Higuchi by:
Stating in subsequent Applicant Remarks that “compact” means fewer than 4 sub frames. 
OR
Amending independent claims 1, 8, 15, 22 and 23 to disclose “compact” is fewer than 4 sub frames. 

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 3, 4, 8, 10, 11, 15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over by Kwon et al, US 2012/0082124 (as cited in the IDS dated 07/08/2020) hereafter Kwon in view of Higuchi et al, US 2010/0056074 (as cited in the IDS dated 07/08/2020) hereafter Higuchi. 

As for claim 1, Kwon discloses:
A method for operating a wireless communication network, wherein:
a first node of the network transmits a scheduling message to a second node of the network (Kwon, figure 8, S802, [0019], [0087]-[0089], The base station performs resource allocation scheduling for channel sounding (S801) then transmits resource operation information obtained in the resource allocation scheduling (S802) and a sounding reference signal indication information to user equipment (S803) of the wireless network);
the second node receives the scheduling message (Kwon, figure 8, S802, S803, [0019], [0091], The user equipment/UE receives the transmitted message from the base station); and
the second node schedules sounding signal transmissions and/or a corresponding schedule based on the scheduling message (Kwon, figure 8, S804, S805, [0019], [0089], [0091], [0092], The UE schedules the sounding reference signal transmission based on the received sounding reference signal indicator).

Kwon does not explicitly disclose wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals.

However, Higuchi discloses wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon with wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals as taught by Highuchi to provide improved quality. 

As for claim 3, Kwon discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 4, Kwon discloses:
The compact schedule is a compact schedule providing sounding of a bandwidth of a carrier or channel in a compact timeframe of fewer than four sub frames (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 8, Kwon discloses:
A method for operating a first node in a wireless communication network, wherein:
the first node transmits a scheduling message for a second node of the network (Kwon, figure 8, S802, [0019], [0087]-[0089], The base station performs resource allocation scheduling for channel sounding (S801) then transmits resource operation information obtained in the resource allocation scheduling (S802) and a sounding reference signal indication information to user equipment (S803) of the wireless network).

Kwon does not explicitly disclose wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals.

However, Higuchi discloses wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon with wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals as taught by Highuchi to provide improved quality. 

As for claim 10, Kwon discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 11, Kwon discloses:
The compact schedule is a compact schedule providing sounding of a bandwidth of a carrier or channel in a compact timeframe of fewer than four sub frames (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 15, Kwon discloses:
A method for operating a second node in a wireless communication network, wherein:
the second node receives a scheduling message from a first node (Kwon, figure 8, S802, S803, [0019], [0091], The user equipment/UE receives the transmitted message from the base station); and 
the second node schedules sounding signal transmissions based on the scheduling message (Kwon, figure 8, S804, S805, [0019], [0089], [0091], [0092], The UE schedules the sounding reference signal transmission based on the received sounding reference signal indicator).

Kwon does not explicitly disclose wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals.

However, Higuchi discloses wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kwon with wherein the scheduling message and/or schedule refers to a compact schedule for sounding signals as taught by Highuchi to provide improved quality. 

As for claim 17, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

As for claim 18, Kwon discloses:
The compact schedule is a compact schedule providing sounding of a bandwidth of a carrier or channel in a compact timeframe of fewer than four sub frames (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

Claims 22 and 23 are rejected for similar reasons as claim 15 above. 

11.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon US 2012/0082124 in view of Higuchi et al, US 2010/0056074 and further in view of Lee et al, US 8,503,291 (as cited in the IDS dated 07/08/2020) hereafter Lee.  

As for claim 2, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node.

However, Lee discloses the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node (Lee, column 5, lines 50-55, Transmission source modifies the shape of beam based on the modified predetermined sounding signal received from receiving device to compensate for any interference).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node as taught by Lee to provide compensation for interference (Lee, column 5, lines 50-55).

As for claim 9, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node.

However, Lee discloses the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node (Lee, column 5, lines 50-55, Transmission source modifies the shape of beam based on the modified predetermined sounding signal received from receiving device to compensate for any interference).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node as taught by Lee to provide compensation for interference (Lee, column 5, lines 50-55).

As for claim 16, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node.

However, Lee discloses the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node (Lee, column 5, lines 50-55, Transmission source modifies the shape of beam based on the modified predetermined sounding signal received from receiving device to compensate for any interference).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule of sounding signals is based upon the shape of a beam formed by the first node and/or the second node as taught by Lee to provide compensation for interference (Lee, column 5, lines 50-55).

8.	Claims 5, 6, 12, 13, 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon US 2012/0082124 in view Higuchi et al, US 2010/0056074 and further in view of Kim et al, US 2012/0069794 hereafter Kim (as cited in the IDS dated 07/08/2020). 

As for claim 5, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe.

However, Kim discloses a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers (50% of the subcarriers) in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]). 

As for claim 6, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe.

However, Kim discloses the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers, that is, in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]).

As for claim 12, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe.

However, Kim discloses a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers (50% of the subcarriers) in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]). 

As for claim 13, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe.

However, Kim discloses the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers, that is, in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]).

As for claim 19, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe.

However, Kim discloses a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers (50% of the subcarriers) in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with a compact schedule providing and/or scheduling sounding signals covering at least 50% of the sub bands and/or resource blocks of the bandwidth or carrier within a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]). 

As for claim 20, Higuchi discloses:
The schedule is a compact schedule (Higuchi, [0012], [0088], [0089], Using a compact/four or less subframes for transmitting the sounding reference signals).

The combination of Kwon and Higuchi does not explicitly disclose the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe.

However, Kim discloses the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe (Kim, [0158], The allocation/schedule for the SRS is one subcarrier out of every two subcarriers, that is, in a comb shape, across a full frequency band).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule is a compact schedule scheduling a pattern repeatedly over a compact timeframe as taught by Kim to provide improved methods of transmitting a sounding reference signal (Kim,[0009], [0010]).

9.	Claims 7, 14 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon US 2012/0082124 in view Higuchi et al, US 2010/0056074 and further in view of Stern-Berkowitz et al, US 20110268028 (as cited in the IDS dated 07/08/2020) hereafter Stern-Berkowitz.

As for claim 48, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap.

However, Stern-Berkowitz discloses the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap (Stern-Berkowitz, [0257],).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap to provide improved transmission of the sounding reference signals (Stern-Berkowitz, [0208]).

As for claim 55, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap.

However, Stern-Berkowitz discloses the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap (Stern-Berkowitz, [0257],).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap to provide improved transmission of the sounding reference signals (Stern-Berkowitz, [0208]).

As for claim 62, Kwon discloses:
The schedule of sounding signals (Kwon, [0087], Schedule resource allocation for the channel sounding).

The combination of Kwon and Higuchi does not explicitly disclose the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap.

However, Stern-Berkowitz discloses the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap (Stern-Berkowitz, [0257],).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Kwon and Higuchi with the schedule provides scheduling of non-sounding signals, in particular PUSCH signals, which optionally may be shifted such that PUSCH signals and SRS signals do not overlap to provide improved transmission of the sounding reference signals (Stern-Berkowitz, [0208]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Yokomura et al, US 20120057543 paragraph [0011] discloses a SRS (sounding reference signal) is transmitted every transmission opportunity referred to as a sub-frame at the shortest, and the transmission period is one millisecond at the shortest.
Wang et al, US 2011/0255431 A1 paragraph [0009] discloses configuring a virtual SRS (sounding reference signal) transmission to prompt a user equipment (UE) to use a shortened uplink transmission format and create a silent period at an end of a subframe.
Nishikawa et al, US 2010/0254276 paragraph [0007] discloses the user equipment terminal transmits a sounding reference signal (SRS) to a base station apparatus across the entire system bandwidth at short intervals (e.g., every 2 ms).
Kolding et al, US 20090316676 paragraph [0040] discloses when the terminal transmits uplink sounding reference signal it compresses its sounding bandwidth.
Seo et al, US 20120033603 paragraph [0045] the DwPTS is especially used for an initial cell search, synchronization or channel estimation. UpPTS is a period for uplink transmission, especially, used for a shortened random access channel (RACH) transmission for synchronization between Sounding Reference Signal (SRS) for channel estimation at a base station and uplink transmission of a terminal.
Gaal et al, US 2013/0010687 paragraph [0072] discloses the UE and the eNodeB may transmit a short reference signal to enable estimating the quality of the new channel. The short reference signal may be similar to a sounding reference signal (SRS), as opposed to, for example, a regular acquisition signal sent once every 5 ms.
Chen et al, US 8068548 B1 column 2, lines 17-22 discloses the last symbol in the slot 1 may be occupied for other use sometimes, for example, the last symbol is used to transmit a Sounding Reference Signal (SRS) sometimes, and when such a case occurs, the extension length in the slot 1 of the DFT-S-OFDM format is shortened from the length 5 to a length 4.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469


/JENEE HOLLAND/
Primary Examiner, Art Unit 2469